Title: Pledge of Volunteers for Cavalry Service, with Jefferson’s Approval, [13 January 1781]
From: Jefferson, Thomas
To: 


[13 Jan. 1781.] Subscribers pledge their honor to “serve our Country as Cavalry during the present invasion,” though for not more than six months. Equipment, forage, and rations to be furnished by the state. Signed by Jno. Pleasants, Sam. Pleasants jr., Isaac Pleasants, Robt.  Crew, Sam. Woodson, Matt. Pleasant, Jno. Cheadle, Phill. Pleasant, Isham Woodson, Pleasants Younghusband, Wm. Hay, Wm. Mosby. [On verso:] “Jan. 17. 1781. The within proposition is approved, and we will furnish every accoutrement which we have or can produce. Horses cannot be found by the public. Some of the Gentlemen will be pleased to apply to Colo. Muter to be informed what accoutrements we have. Th: Jefferson.”
